Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 008/26/2019, in which claims 1-20 are presented for the examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 08/26/2019 are accepted by the examiner. 

Allowable Subject Matter
Claims 11-18 allowed.
Claim 4, along with language from paragraphs [0082]-[0083] of the specification to clarify how the execution circuitry performs check pointing operation according to the size of the check point information would place claim in condition for allowance.
Claims 4-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0081552).

As per claim 1, Lee discloses a memory system comprising: 
a plurality of dies (Fig. 6, [0052], “The memory device 150 may include a plurality of memory dies (not shown)“) including a plurality of memory blocks, each die including a first region and a second region (Fig. 6, [0016], “a memory system including a plurality of memory blocks each memory block having a plurality of pages”); and  
5a controller which includes a memory storing plural pieces of check point information and a processor (Fig. 1, controller 130, [0049]-[0050]), wherein the processor includes: 
a check point manager suitable for performing a check pointing operation by programming identification information 10and check point information on the plurality of memory blocks, according to the size of the plural pieces of (Fig. 8, checkpoint information 800 and map data information 820 (i.e. identification information) is programmed on the memory, [0113], [0114], [0011], [0012]); and 
a recovery manager suitable for resuming an operation stopped due to a sudden power-off (SPO) by using last check point information and last identification information, which are 15programmed last in memory blocks in each of the dies when the SPO occurs (Fig. 9, steps 920-950, [0114]-[0117], last checkpoint information and last identification information, which are programmed in memory blocks used to resume operation stopped due to sudden power off).

As per claim 2, Lee discloses the memory system of claim 1, wherein the check pointing operation includes a first check pointing operation and a 20second check pointing operation, wherein the first check pointing operation includes an operation to program corresponding check point information including map information of a map segment , which is stored in the memory and identification information capable of identifying the check point information into the memory blocks in 55the plurality of dies, based on the plural pieces of check point information, (Fig. 8, checkpoint information 800 and map data information 820 (i.e. identification information) is programmed on the memory, [0113], [0114], [0011], [0012]); and the second check pointing operation includes an operation to program dummy check point information and identification information capable of identifying the dummy check 5point information into memory blocks in one or more remaining dies on which the first check pointing operation is not performed (Fig. 9, step 940, [0116], dummy check point information and identification information capable of identifying the dummy check 5point information written into memory blocks of remaining dies on which the first check pointing operation is not performed).

As per claim 3, Lee discloses the memory system of claim 1, wherein the check point information is associated with a background operation or an operation 10according to a request of a host, and includes essential check point information and dummy check point information ([0015], [0011], [0118], “The operations may include at least one among a user data operation, a map data operation and a background operation.”).

As per claim 9, Lee discloses the memory system of claim 1, wherein the recovery manager checks the last identification information, and then determines whether patterns of the checked identification information are continuous (Fig. 8, [0104]-[0107], recovery operation is performed based on start and end times of operations on memory blocks).


15As pA As per claim 19, Lee discloses a memory system comprising: 
a plurality of dies each die including a plurality of memory blocks for storing multiple pieces of check point information ([0052], “The memory device 150 may include a plurality of memory dies (not shown), each memory die including a plurality of planes (not shown), each plane including a plurality of memory blocks 152 to 156”); and a controller (Fig. 2, controller 130) suitable for: sequentially programming the multiple pieces of check point 20information in corresponding blocks of the plurality of dies (Fig. 8, checkpoint information 800 and map data information 820 (i.e. identification information) is programmed on the memory, [0113], [0114], [0011], [0012]); 
reading multiple pieces of check point information from lastly programmed memory blocks of the plurality of dies ([0095]-[0096]); 
determining whether the multiple pieces of check point information are continuous; and 61performing a recovery operation using the multiple pieces of check point information when it is determined that the multiple pieces of check point information are continuous (Fig. 8, [0104]-[0107], recovery operation is performed based on start and end times of operations on memory blocks, wherein entries 812-834 respectively written when the sudden power occurred).


5As per lcaim 20, Lee discloses As per claim 20, Lee discloses the memory system of claim 19, further comprising performing the recovery operation using at least one of the multiple pieces of check point information and previous items of remaining multiple pieces of check point information when it is determined that the multiple items of check point information are not continuous ([0105]-[0106], wherein the after checking the recorded checkpoint information 800 which includes the starts and ends of the corresponding operations to respective memory blocks, can be determine whether the checkpoint information is continuous or not) .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Lee teaches a memory device including a plurality of memory blocks each memory block having a plurality of pages; and a controller suitable for performing a program operation of storing data segments and meta segments in the pages, and recording a checkpoint information for the program operation in the pages.

Reference Kwon teaches  a micro-journaling for a file system based on a non-volatile memory. A system includes a central processing unit (CPU), a main memory realized in a non-volatile memory, and a storage device. The file system resides in the non-volatile main memory, and micro-journaling is performed. The micro-journaling includes a commit operation for flushing data of a CPU cache to a user space, and a checkpoint operation performed per page unit while a file write operation is performed through a system call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114